Case 0:21-mj-0O6067-LSS Document 3 Entered on FLSD Docket 02/09/2021 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA,
Plaintiff,
Vv. Case No: 0:21-CR-06067-LSS

LOUIS CHARLES YOUNGLOVE,
Defendant.
/

 

NOTICE OF PERMANENT APPEARANCE AS COUNSEL OF RECORD

YOU ARE HEREBY NOTIFIED that the undersigned attorney, who is admitted or
otherwise authorized to practice in this court, does hereby enter his appearance as counsel for
LOUIS CHARLES YOUNGLOVE, the Defendant in above styled case.

Counsel hereby states that this appearance is unconditional and in conformity with the
requirements of Local General Rule 16 and the Special Rules Governing the Admission and
Practice of Attorneys.

Counsel acknowledges responsibility to advise the Defendant of the right to appeal, to
file a timely notice of appeal if requested to do so by the Defendant, and to pursue that appeal
unless relieved by Court Order.

Fee disputes between counsel and client shall not be a basis for withdrawal from this
representation.

I HEREBY CERTIFY that a true and correct copy of the foregoing has been e-filed via
the CM/ECF system, which will send notice of electronic filing to all counsel or parties of

record, on February 9. 2021.

MK LAW, P.A.

Attorney for Defendant

633 SE 3 Avenue, Suite 4F
Ft. Lauderdale, FL 33301
(954) 865-6032

chad@mymklawyers.com

  
   

 

Chad S. Mason, Esq.
Fla. Bar No.: 91186
